r'\ r.lro~ l t!X ~t/00
                                                                                ~ El-ifts ~ i II                                                                                                    35
                                                                                                                                     1




                      ~         "J.n'\   fr()l)lcA l>\S y(llA... 2 eu-bh-1    ~of'J    f     rn'j 0rt"9(A&--f /)ffcz?l

    fiAo-rJo,J             5 \'([qiJ{i;~-/)!I   ra·krt'\ 5trrvica.. 113      _t(hla:c1 &.~~~d··('ofy                      -/o
     M.a .....     ~ m/C ~w ~ a-ll ~wr {,:~fL.-J aJI-oAs 1 'j)Z-b~                                                                                          Zt\1 TH£ Cot.A(rr               oF
                                                                                          c. itt ,...(I rliN- A-I{J act L~
:.IIJ R6:                                                                                            7'"E!$1T5
    ~ feA:tz. 1(-0~ Lt.z_ {6,)(i....S,
        71>e:rrL- IN /f;trfjt;yt&

 Co(LPuS ;,.~ 6t"..-~i.,frl. usES -'?urst.th. ff21>">    l- C-4 ..zeA (p sz _                                                              .
                                                                                                                                                  '                           .       . .                -                      ~        . ..         ..•       ..                                                                                                                                                             ~




                          -Upr.M ,lfpp/(c2of!s sf~ ~eb{11)~ .~~· · ~o '7.;.7/'l'l o tA) ; .A~ .
       "'     ,                     '                                            ,•     •                •        r                                                            f                            '




       ·ln·21 cov.+s                      ~ ..... •;·~·   ·   ~;;.   • • ,
                                                                                      C(        r:;~ J"•'j$                                 of:           fae-1- .~.· ~d~$:::,_5                                r    ,   •     ,
                                                                                                                                                                                                                                   ~   .   .        .   .
                                                                                                                                                                                                                                                              iL.;:.; ;
                                                                                                                                                                                                                                                              ;   ...   '
                                                                                                                                                                                                                                                                                ...          :''..        '
                                                                                                                                                   .   "-'·                                                                                                                                   (,',,




      • 
                                                                                                                                                                                                                                                                                                                  1
     · ..,' /' ,• ,_·,· - .- . c                                                                                          •      -     ..


              I!Jhr lA.)~ •+ J ~2.~, IN                                                    l}fNJcAI1D~" ~o;racfl~ f't~~d :fia+ ·~ . ·
/                     .        ;         , •i .- .                      ..                  ," •    .             (\)                        , .          -   •   -; . ..            . .   .        • ..                 - '       :.. , i' .. , '            y             ;. . {       >>· .. a.:./ _;.
      pppHC-21>-b .fi\J~-kq .· . ~· .~P I~ : oo3 . ·J ·+lf .Jkg_!.J-4. ~~,f>,}~
                  '                                                                                                          .                                                                 •.                                                  f                            '    '                '       /




      ('
        6
             Jq; ~2.)                    '.' ~                   ~J J,ia-ll!"'(;,~al _wt;s 11\(t~¢:*111€ .._'":_- --;.,:                                                                                                                                                                     ,r; .


                                                                 . .· t:/!J((M- .· ~~e'D ':l)r>                                                                                                                 ~~p-(( ' ..- ;,~ ,,, .               ~o·(l;. )..,J-.hcz.. £qve\ ,?..-~''(/>"\ ~ ~ Law~ i11 hi.s
          U~ .S* Cvnfi ,-,ur,ot-JitlLY 'P(Lo~"t) '1{\~#fr TO f/lfTJEYJ-s eotPu..s _




         . /)ff J,· C211~ t 811 ~Q/YI~ m-~+a:;-H. ?f: , .bv.J .CxtuvfiSrcl:S
   i" cr ff¢ ivrc11 --1/..L nzs u Ier {!:(I'm '.I) 2-1 ju 1 .- 7/-.,.~ (' 2n

   ba.. o\cvrl c#l s+ratttol s ~ trN n5<2:.1 '~ ''fUh ·vhw/1- J 13 ;,+
                       ·-----
                        ... ..,.._


   rY'\ rlln "> 1E' o\ e.:~ .£ ~"¢ 't-o IV ) w\.a.ra. Cw               I d 2L""S h~                          f1Stt:

    2 J :L of' ·sCM ~~of mj : ~~I hui.Jt. ht' s-lo'J 2 - ~af ; .fl. ,:r
          11


·. Cw ns11. { (lo /;,-; t,/              tuv.-}                 sf,~~ cvY'car~ ~r Jcu.c1                *'         :II    M ?f1 d.
                                                                      .
                                                                              a+o~ ~f-z-fv_--k
                                                                                                                 11
                                                                                                                          J
                                                                                                                      jl\ \) 9\ ~c\   *S'
     2n~ .1' ro CJted ,~ s rpwsu.~ ·}o ,.U 1';$ ,_ bu-b'irr-ra ;,:
                                     9                                                                                          lft.J 81 t.   ·
     . _5(A)    2c.l 3 88 -. It/ SO
                                         . .....
                                                   r},~~ ffr-z.-hA j
                                                   .    ... -    "·   .....    ""   .........   "'.
                                                                                                      ('CNIISIIZ(
                                                                                                             .
                                                                                                                       o/                                                                                                                                                                                                , ..       '                    1.''




          . ..(',·;: "') C(?_f\4w 1-f,s. ~~·n­
    'li'N~·1zef~~) fft.5 t.l-.teTSrS ,.;~TilL 7tLN~$ ; 1/ffltcl"+
    ~cvlol -~~·cz_ ' o~'
                                                ·   C ~afmaA.f 2r:.J ·v\~esno'sis/c?)(2,;q• · (;, ~
                                                    1 •       '   ,.   , '       .- · · '   :'   f.       • •: · '             :       '                    :,        :.       ~ ~              .'     \ ,;.       ·.       : . ;' '            1                   ~ ~           ;        •           •       1       .•   •              ,·           •        .'       /
                                                                                                                                                                                                                                                                                                                                                                              .U~
                                                                                                                                                                                                                                                                                                                                                                              ~ ~ ;,_.~       •••
                                                                                                                                                                                                                                                                                                                                                                                                              ,'
                                                                                                                                                                                                                                                                                                                                                                                                          j'' ; . •



"' 2-5 (s{-r ak ; {JJ"" o¥1 ) i (I                                                                                                             -k r                   11           l   wov\ o\ .h e-v ~ /fr!N. ·.§ t I~- 003. {-t) ( $) _ -rf;;-s. "frvzrrfz-1 _                ~                   . ..                                         -          /                                                '       •         .           •            •                                 :          •                                        -~   t           •




;II nq u                             ''{ 1-ftx~ r(i-1) (!dl.) CLl.
                                                    .
                                                                                                                                                        J. o e:5 ~"o + h2J a ~a eu-tlt.~r.                     .
                                                                                                                                                                                                                                                                                                                                                                                         ?J:
~               .5v1-heACic                                       ~.feii.'J ,·;J.p~·c,:f#>is ~ :fia S.f2-hz ··• .··.·.
? ;s-1~ck • -
                                                                                                             '.)




                                      -C/1t16 ~                                                                    ~R.                        f)f(Jrffl-L TtJ
                               ~.e-M-AN~
                                .~·-.       .      ..       .   .       ..   -   .   '   .
                                                                                                         w\\\-\
                                                                                                         '
                                                                                                                               -r~~~Tlo~.S--
                                                                                                                                         ·~   ..                 ..                "
                                        ... :.          "   -~-·.   .




          f/s fl. is llnl/c2/1+ has n<4'ivf•~W          6 1(              r/t:j'ftrl.:o lA· . '1'1'/E' Tfl.lkL. t'oVR,"r ; ~"t;), '-rff/s                                                                                                                                                           .
                                                                                                                                                                                                                                                                                      .

. 11-ffUMArr 1#}$: :P&;,~~~An:~·                                                                                                     (        Wtit-(DiiJ4 · {'uvrrr                                                                              toNs
. IN ..,+/1S    lfff elf() .-t1-fil'r fft .f.                                                                                  {'ell)   tJ~"'?.. IiJ ef;f= ~I"'~' A-s ·
                                                                                                                       .                                                                                 -


 $14      CH .- Ft:?r( ; 'Du ~ ?tlo C6S!$ C~~o .Ltfft                                                                                                                            /tl t;              HT) 1) ~;"-1 -'INlbS
· C~t-77r
      - ' ,·
             1115 .frsSJSTf\~-'C£
                 -           .
                                                                                         ~~ C       .                                                       .

 (lrJ J> 1rJ
                                                                                                                           .     .
                                                                                                                                                                                                                                                                                 •.


  f/e¥1 a•N~. > .11N1> .· (10\.lltQ .                                                        /VI k,..,ll>                       +-iz>,(..Y.            ..
                                                                                                                                                            1/JE'Y:>j
                                                                                                                                                                                                                 .       .,
                                                                                                 '                                                                           •    • ,.       •       •               •   ,,       ••.•   ._,   • -~ .,._ ••   '   •. ~ ·>- • . • •




 -t1t  "'R 0V1 Mi>                                                                                 .J/1 ;:; A ff Ii C2tvfS ~If f3 FitS .{'u.f.f''·r'ff~28~ d :fv DICtll'L                                                                                                                                                                            l>l("ll•cT                                              rwa:r:;
      w •-rio/ .D.~. lt4-CoT ~~
                               "•-"             . . . .· I
                                                                                         Po;(.. . .If . ~ tL                                                 ljt-)"b fi.'t•IZ                                                 ev Ii)f./JTl A#-~                   !I
           . tfefl'rfll ,..) ~                                        /tf f ()I"' -n tJ ~                   {'(/\)tv Se:z... TO                    t1PP Ll c/tiiJI ; H> ({.                                           14       Ff:H ~
                                                              1

         f(loo ~toSS I- IN $Tlf,.li. en 0 rJ s                                                                          TD     ~I( ..WT                     fl;!fig    e-ns                COitPI.I. s TO

          APP Ll CAf\J, J o "'c€ ~"L L                                                             ev' o a> c.t7                     is        ntV            J   ~-~ el) ) J' Cii."B .smNil ATh'5)
          13 Y A-ff Ilc2fl+ $                                                           tr/lJ.rJ5CL -                   ,/J,Jl) ) /1-L.L ontEt5 •· h            1'-' o 71 ON               1   >        TJ~ . '
             a: (1 Ia: · . . ..· .                                                                  · ..                     . . ·. •. .                     . -r'r"'1 ~~a; P-:~.t.:..rtl'f&J821;;
           ·/111lftt.ll ~ z.Bt..~ -s. i>. c..                                                 f./.41$ei!s           1><> c-.   ,....~ ;                       .             lJfp /1 C2/>tjt>tZ't/1/bi/NT'
               ~rr, INI,s J                               c"" ttTI~                               ~ E$PcM Je1 A-fFi. M/' r ..~ otter r-1 l'tfz.ri u
                                                                                                            I
                             No. ________________
                                                                                       .ZI\l rHt Coa(U                      "F
                                                                                       C..fl...t M I r/IK- /}f p eftL~
.IA   RE~
                                                                                               /"S'I.ft-5
  £¥ fekz- -JroJ Lza.- {b-)(i,.s,
      /l)c..:-:f No. )tf8o8U,




fl/113or5     _{!o(2_/)u.5   AfPU CA-tJTS                   ort~61 ,J.4-t.. flf(>etrl- '"' IIA1Jt::~
Co (LPuS      J!'i   ert~i('iKl           (!__11-J(?S   -1>u.rsv..2f'.fc    -lo   ~f.., A..   P. ~(¢ 3 J ~~~~
                                                                                                   )
                                                                                                          L



fO -rife flo!'i
           .    orurgt£ Cw W                     <>   P e.a.t M   ',.;.A'L ltfP effL.S oF 'ltX/1-.s J ~
                                                                                                      ~~ ST ... ~ --
                                                                                                          I ~~~


 ~           /J<10, /ro.'J      )_p.q_       .ParbAs, II> t,J              ,/o. I 'f8 D f!H.fe         ;   tJ)., UWI    p    l'l<>T

111-' kfro R..n 0( _;   4d   J r,JI   5   htr.S -ft., ".s Cd\J rU -~ 11{q_vJ              ...U.i s         f"io7T o AJ      Ij h£(2.llf,J
C?Jsfr~~ ;'l
                     1 Mt~ tpt"O .srz·~ &or_ ifai,-,a:s                                       v.       l&:rn   'i z. s. R:. n 1Za l e 3 r et .5                                                      .-J(ll kG &;\Jr'tr ~o(LS

                          l~pCM /1-pp /tc211f!s- s+~ heb /}ff Ji c ~.s '2:-ss- ue:s
        'R-A-t seD                      11'1;        flfPLJcAT!otl '' c~c:Hj . ra.-Pi~ ~81 ~e

    llpp I/~2/1- -1: quo-kcl'\ /o I lo , oo3 J. ~ fkg_f~ ~ s~~
I   ·C. J ( 2...)
         •
         I;>
                   n'".
                   "'-"   )
                                ,   .... ,
                                                 -
                                                 ~
                                                      1
                                                           I -\ z.-.\
                                                          -r-r             &N (\ scz.l w z..s      i a.Ff CESS
                                                                     "



      f\o(l...)~QYl~k;~'ifi: ,.bJ "<2oNf\Srcf:S
\.'""c:rWa::.cfive-nes:s; 8pP Jicen+ w,rv\o{ rvwa.r h~a:: rp{occzet?icrol
-4 k              nzsulzr UlrAI'f)el ju<>h'cu-- .:Slj'!:-km ~ --tf,,-..s                             l'2,1

ba. JvvrJ oY1 s+ra-ku>l b ~ {'ctV fl 5szd 1>1.-j ~cd h=I-JJ.. his~ _ ~cz_f ;-1:/,,:s
Cw n S'ICLun   h:z.flz:) ·~sd -k
~~ bo~ o\J\\1)2f"(6rlS                           .J.     ~G(Ua$-/:;          a)-/d'J(2S   t,tr, e>~-\iJ¢.
i~ J) , io 1-- (/v ( / L'~ ~ i tt~Clfl+             /-k2r jAj :: rtl 'WYl!r ~            -A . ..s    J    !In~ rproc.c=olt~        or     sc.:f-
 not ~ \\(M)~ of ) olu.a. -/o                tl M   2t1 o\ 8.--f-v'J     ~~&~ 11 . lr'\ \) e,\ \~ ~-s

 2nj 'f'o~1A_¥ rpv.rsu~ )o .../1Js ,_du.f::,.q;rrcrce- "· L=J                                        BIZ..

  5 W zd 3 88 _                 Iff So dt1 d-.-z..f,~ j t C'I){\9Z;( okol              no+ haRz:
                                                                ·'
  · · ~Crvt Cuw~r->ZNJ J: Ra:l J also) ~s \> ~s Fef_ o-F

 1> eF'ersDittJT" c.5 u .5 fareD oF /#tV! ('J ~                f1/l ENTA-L V.. L tJ ES ~ __ _


       -*-rlfl _5    .I .5 ;vt o f'l G' 'rMAt0TJA-TO     R-Y   571117AIF '1 j~      -fh ~f-
    t~2V'rzS      /10    ("'00'("\     ~ J..{5U for -/.--drfiOfl+           2rol c.l.les/\osis/c:ZJ(8n1             ~ ~   !11 J,._r,, wov\J h '2Nf   hi..s ''{!flo IC£''       of ltJ\.,~
~£/\) ~\   TD   7fl-\) at;"t> -rfhe.(J\J6 H -      /f..s tJV1' J t/taol      lfl    l}ff ,,..C7A+=>

0 (2.,\~1 NlfL 1-/413 m..5 ~D{L ()v't S      (lUJ fv1 70 ;      ·!Bflts lfefi tTJ-1        JtA)})

SITH:iTY f.ot)Y f1rJrJ.        t /;I~, 003 [z) { t>) _ -r/r ,·s                      "f"\                                CfftAS &             s(t)R.. fjf{JeftL TO
                              1ve-f'l1fttS~ W\\~ ~..511GL\ ~T(otJ.S


       f/s        .Jh ~-s     /Jpf l/c2/lf hes rtSo .LuTC /t( ~ HT) '1:> EM~tl\l])S

 E«6?:;f 1\/6
            .
              f)-SSJSTf>rfJC£ o·F Mr-J.SGL. -                                    lfffu CA7Jt          )
                                                                                                          1}-L.So)

~ tM or-) S-nLA1 es                H1 s U;H r-1             TO 136'         f(   C+/-11-rJ 6Ft) -g, y CO\J rcrs '
Ylr-JJ> lrJ{iS ~ p:ffc.7" j C/trA..St~l, lrl'f'L-; CAN-r:J ~Lihtvi                                         oF
\) e>J I flL- crf r-t ~ f/e'ftl--nf                        Cd\J(CI,       t:(!.Cr. f.. ji-m ct£ 4 (g 13,I ol
  ~ (lt rJ ~ ) /ftJ"D {jN (L.lS
n~n
1                                               ;vt A-;Jn lf-'72> ,e_.Y   ~CAW         VJ ItS. AS o-r FD t{£JMJB1:> ...
                                                                                                  .                        J



'"fi t.t.S   1
                 1\'V At- LW itl ?Me-n tt::S                  (,Jffii Ntil R> u.oW f!l            ~       -rf.u:S

 LW Q.-"(' ~ /leN L"t) 1< (;WI f\7-.\i:> Jl, ,:; f} f f I; cJA-h tf~rf3 Y/-S
                                   .•


                                                                                                            Ci,) tU't.tS
                                                                                                                               •'.•




"fflo CE@ ( ~t,               1)/IC.-i(... /D    ~ 28'2- ~ J                     \AD I C 1/I"L '1:> Jsri2- ffl, r .. r/Bi'r c..€ (S 'Rf\11 E-10 t1l , 5 '1. "B S77W11 A'T~

 1)   y tl-ff I i c 2{\+- 5 I!(/\) ~~a. - jl-,.:>1) J /r{A..--                     DT't+£R.. tfeyg- (tl ,;) fi 5,

·1)   ~ e\J ~ a            E:SS ~t-ILY        b~   ../At i ..s   Co'U flT _


 ?eJW~
 Ifff 1"c 2/1+ ?ruw s                   ..J4.;s t(}l) Ill c.; ~T -fl. ,:s fJ fP etn- liND
6t2.J'trSI _;ft. i .s /Jpf Ji ez,.,·f-/ /} ffrz:/!211+ a ·CitEMA-N1:> 'l"lft-cA ~
 If fi-tc.-c   A?-1\l     t:+tt rc 811 /1) EN -n MY J/etttu~ r,                    f)dl)    !1ffo,rJTM tEN,

. ()~    cuv~seL-
                                                            #-5ftuJ--.CI0 .0~ n'l·,i{eot
 £Xa:cu~J. -Mti s I co\. ~ !
  }ll JW 'Zo IS'_.                                                 ~?!_~
               Ir-> ,.4A.~         'D ~hAA--710~
                 (-z-6                    J
                         t.t->c ~ I '7'-/(o
Scanned Aug 06, 2010


                                                                                                                                      ~
                                                                                                                              ~
                                                                                                         0        c:          c::t
                                                                                                             ~!£~:-           E

                                                                                                                                      ~{F(~
                          WRIT NO._:W07-00645(A); W07-71769(A); W07-71970 & 9 A'f;:~__.,__~
                                                                                                             cP-·
                                                                                                             C')~;::.~
             THE STATE OF TEXAS                                       §           IN THE 282N°          J~JAI.J.1!
                                                                 ,f   §                              :::'
                                                                                                              -1m"''·
                                                                                                              ~-::cL
                                                                                                                               :S:
                                                                                                                                S••    0-
                                                             I        §
                                                                                                     l"f:l
                                                                                                     11,
                                                                                                              -:::1'.:.:.
                                                                                                                       (;;'
             v.                                                       §           DISTRICT col§~T                                ~
                                                                      §
                                                                      §
             TROY LEE PERKINS                                         §           DALLAS COUNTY, TEXAS

                                              AFFIDAVIT OF BRET MARTIN

            STATEOFTEXAS                       §
                                               §
            COUNTY OF DALLAS                   §

                     Before me, the undersigned authority, on this day personally appeared BRET MARTIN,
            whom I identified by his Texas driver's license, and after being duly sworn, stated as follows:
                     ''My name isBretMartin. I am over twenty-one (21) years of age, of sound mind, have never
            been convicted of crime involving moral turpitude and am competent to make this affidavit because I
            have personal kno~ledge of the facts stated herein and they are true and correct.
                     "I am a lawyer licensed to practice in the State ofTexas since November 1995. l have
            practiced criminal law in Dallas since that time both as an Assistant District Attorney and as a lawyer
            in private practice. I have been in good standing with the State Bar of Texas at all times.
                     "I was appointed to represent a man by the name of Troy Lee Perkins back on March 27,
            2007. Mr. Perkins was being charged with four separate aggravated robberies, in Cause numbers
            F07-00645, F07-7l769 and F07-71770 & 90. The offenses carried a range of punishment between 15
            years confmement in the Texas Department of Criminal Justice and life. due to the Defendant having
            an enhancement paragraph resulting from a previous trip to the penitentimy. The Defimdant was
            initially offered 40 years in TDC by the prosecutor handling the case.
                    "I interviewed Mr. Perkins and discussed with him the merits of each ofthe cases against
            him. We also discussed all of his options that he had available to him. Those options were l.) to try
            to work out a plea bargain in the case; 2.) to plead guilty and allow the court or ajUI)' to set his
            punishment if he did not like the plea bargain offers; 3.) plead not guilty and present his case to the
            Judge to decide his guilt or innocence; or 4.) plead not guilty and present his case to a jury and allow
            them to decide his guilt or innocence. I also explained to Mr. Perkins that there was videotape
            evidence of him committing these offenses and the difficulties tltat such evidence would present. Mr.
            Perkins decided to proceed to a jury trial.                                                                               027
-- ...   ·--·-r----~----·----·.     -·-·

  Scanried Aug 06, 2010


                             He understood the factual allegations against him as well as all of the 'J     available to him."
           fl cf"lu.e.ve..r J
          -1u.r,        1---t
                       r •
                                A

                                     Further. Affiant sayeth naught.
                 I?S 1/1fo            .
           '7 P3 c)cl.rd.frrJI-                                                        sRETE. MARTIN
                             SWORN TO AND SUBSCRIBED BEFORE ME. this 1 tl                     day of   J ..... c..    . 2010.




                                                                                       My commission expires:




                                                                                                                                       028
EX PARTE                                                        IN THE 282nd JUDICIAL

                                                    ~~'1ISTRICT COURT OF
TROY LEE PERKINS                                     §          DALLAS COUNTY, TEXAS


                             STATE'S RESPONSE TO APPLICATION
                               FOR WRIT OF HABEAS CORPUS

              The State, having considered the allegations contained in Appliqmt's Application for

Writ of Habeas Corpus in the above-numbered and entitled cause, makes the following

response:

                                                    I.

                                      HISTORY OF THE CASE

              Applicant entered a plea of guilty on January 7, 2008 to the charge of aggravated

robbery by using a deadly weapon. He was sentenced in this case, and for three like offenses

in three other cases, to 12 years' confinement in prison. The four sentences run concurrently.

Applicant waived his right of appeal.

              This is Applicant's first application for writ of habeas corpus.

                                                    II.

                                ISSUES RAISED IN APPLICATION

              Applicant asserts (1) he was denied special needs representation and treated without

concern for his mental defect, supposedly in violation of §616.003 of the. Health & Safety

                                                     1



     ,.
          0
Code, (2) unspecified court procedures were not followed and his trial counsel was

constitutionally ineffective, (3) he is not receiving proper psychiatric care contrary to the

Eighth Amendment, ( 4) he is incarcerated with numerous violent persons, who constantly

psychologically abuse him, contrary to the Eighth Amendment, and (5) he did not receive a

speedy trial.

                                              III.

                                   STATE'S RESPONSE

       Applicant vaguely alleges some grounds that might entitle him to relief, but without

sufficiently describing what occurred in his case that might constitute a constitutional

violation. He further alleges things that would not affect the legality of his confinement. It is

riot possible to respond intelligently to the Application. It fails to "contain sworn allegations·

of fad father than mere conclusions." Cf Ex parte Young, 418 S.W.2d 824, 829

(Tex.Crim.App. 1967); see also Ex parte McCain, 67 S.W.3d 204,209 n. 10 (Tex.Crim.App.

2002) and Ex parte McPherson, 32 S.W.3d 860, 861 (Tex.Crim.App. 2000).

       It can be noted generally, however, that the conditions of incarceration do not involve

constitutional issues. "[I]t is abundantly clear that a myriad of problems of prison

administration must remain beyond the scope of proper judicial concern. Only significant
                   ..
deprivations ofliberty raise constitutional issues." Meachum v. Fano, 427 U.S. 215,235 n. 7,

96 S.Ct. 2532,49 L.Ed.2d 451 (1976) (Stevens, Brennan and Marshall, JJ.,         di~$enting) .   "A

habeas claim is not ordinarily thought to 'accrue' while the inmate is housed in prison



                                                2
because habeas claims challenge the fact or duration of confinement (or restraint) rather than

the conditions of confinement." Ex parte Rieck, 144 S.W.3d 510, 519 (Tex.Crim.App. 2004).


                                             IV.

                                      CONCLUSION

       The State respectfully requests that this Court recommend denial or dismissal of the

Application for Writ of Habeas Corpus on its face.


                                           Respectfully submitted,

                                           CRAIG WATKINS
                                           CRIMINAL DISTRICT ATTORNEY
                                           DALLASCOUNTY,TEXAS



                                           MARTIN L. PETERSON
                                           ASSIST ANT DISTRICT ATTORNEY
                                           STATE BAR NO. 15838600
                                           FRANK CRU\XTLEY COURTS BUILDING
                                           133 N. INDUSTRIAL BLVD., LB-19
                                           DALLAS, TEXAS 75207-4399
                                           (214) 653-3647


                             CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing response has been served on
Applicant, Troy L. Perkins, TDCJ # 01480826, Wynne Unit, Huntsville, Texas 77349 on this
8th day of May, 2009.



                                           MARTIN L. PETERSON.


                                              3
- - - - - - - - - - c - - - - - - - - - · - - · · · · · · ·---~---~--=--~----~~

 S~anh~d       Aug 06, 2010


                                                             CAUSE NO.       W 07 -//t1<1D- 5lA)

                EX PARTE                                                        INTI-IE 2.~2

                Tr 04 Lee-- Per k.i· ns           )I                    *       JUDICIAL DISTRICT COURT
                       J
                APPLICANT                                               •       DALLAS COUNTY. TEXAS


                                                   ORDER DESIGNATING ISSUES

                           Having considered the applicant's Application for Writ of Habeas Corpus and the State's

                Response, the Court finds that controverted, previously unresolved facts material to the legality of·

                the Applicant's confinement exist. The Court finds that each of the allegations set forth in the

                application are controverted, unresolved factual issues which require additional evidence and/or

                testimony to be resolved.

                           The court appoints April E. Smith to resolve the issues and prepare findings of fact and

                 conclusions of law for the Court.         The issues may be resolved by affidavits, depositions,

                 interrogatories, or by hearings, as deemed necessary by the person appOinted herein.

                           Above appointed attorney does not represent the Applicant. Applicant is riot entitled to .

                 counsel ar this rime.

                           The Clerk. of the Court is ORDF.RF:Dto...send !l.c.opy oftbis   ord~r--t.O.th~   C..otu:t.of-Cr.i.mi-nal --

                 Appeals in Austin, TX, to Applicant, or Applicant's coW\Sel (if so represented) and to counsel for

                 the State.
                                                                MAY I 22009
                             .
                            Stgned t h"ts _ _ _ _ _ day o f _ _ _ _ _ _ _ _.....,.    . ,. \, 2009
                                                                                              ~. . . /..-·\('. . --·""'
                                                                                                                  ~f:L-----~\




                                                                            JUDGE
                                                                                    ·o11: .~~J!rclm
                                                                                     1

                                                                  .--
Scanned Aug 06., 2010



                                              WRITNO. W07-71769-S(A)


         EX PARTE                                           *         I IN THE 282ND JUDICIAL
         TROY LEE PERKINS,                                 '*            DISTRICT COURT

         APPLICANT                                           *           DALLAS COUNTY, TEXAS


                              FINDINGS OF FACT AND CONCLUSIONS OF LAW

                 On this day came on to be considered Applicant's Application for Writ ofHabeas Corpus and

         the State'S Response. Having considered these pleadings and the official court records, as well as

         all exhibits and affidavits offered by both parties, this Court enters the following findirtgs offact and

         .conclusions of law.



                                               lllSTORY OF THE CASE

                 Applicant was convicted of aggravated robbery and was sentenced to 12 years confinement.

                 This is his first application for writ of habeas· corpus.



                                         ISSUES RAISED IN APPLICATION

                 Applicant asserts that he was denied special needs representation due to his psychiatric

         issues. He asserts that his case should have been heard by a mental illness court as provided by TEx.

         HEALTH & SAFETY CODE ANN. § 616.002

                 Applicant asserts that he was denied due process due to his special needs when court

         procedures were not followed and he received ineffective assistance of counsel.

                 Applicant asserts that his sentence amounts to cruel and unusual punishment because he is


         Findings of Fact and Conclusions of Law                                                            Page 1
Scanned Aug 06, 2010



         not being afforded proper psychiatric care.

                Applicant asserts that he is being threatened in TDCJ due to his psychiatric issues.

                Applicant asserts l:.at he was denied a speedy   ~ial.

                                               RELEVANT EVIDENCE

                Bret Martin, Applicant's attorney, has responded to the allegations by affidavilt. The Court

         finds him to be trustworthy. ··



                                                   RELEVANT LAW

         Burden of Proof

                Applicant has the burden to allege and prove by a preponderance of the eviden688 S.W.2d 114, 116 (Tex. Crim. App. 1985); Ex .

         parte Adams, 768. S.W.2d 281, 288-289 (Tex. Crim. App. 1989)~ Conclusory allegations are not

         enough to warrant habeas relief. Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).

         Ineffective Assistance of Counsel .

                 When an Applicant alleges ineffective assistance of counsel, Applicant must first prove that
                                                                                .             .
         counsel's representation fell below an objective standard of reasonableness; and secondly, that there

         is a reasonable probability that, but for counsel's unprofessional errors, the result oft he proceeding

         would have differed. Strickland v. Washington, 466 U.S. 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674

         (1984); Hernandez v. State, 726 S.W.2d 53, 54-55 (Tex. Crim. App. 1986). The right to counsel

         does not guarantee errorless counsel whose competence is judge by hindsight; rather, it affords a

         defendant an attorney reasonably likely to render reasonably effective assistance. See Thompson v. O? .-.
                                                                                            .                -- 0

         Findings of Fact and Conclusions of Law                                                          Page2
Scanned Aug 06, 2010



         State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999). Counsel's competence is prdsumed~ and

         Applicant must rebut this presumption by proving that his attorney's representation wru: unreasonable

     /   Wider prevailing professional norms and that the challenged action was not soWid strategy.

         Kimmelman v. Morrison, 477 U.S. 365, 384 (1986); Thompson, 9 S.W.3d at 814.

         Cognizable Issues

                 Cognizable claims on habeas are limited to two categories: (1) jurisdictional defects in the

         convicting court; and (2) the denial of a fundamental constitutional right. Ex parte Williams, 65

         S.W.3d 656, 657 (Tex. Crim. App. 2001). The purpose to be served by a post conviction writ of

         habeas corpus is limited, and "lies only to review jurisdictional defects or denials of fundamental or

         constitutional rights." Ex parte Watson, 601 S.W.2d350(Tex. Crim. App. 1980). Failure to adhere

         to a legislative directive or mode of proceeding designed to safeguard a constitutional right will

         likewise be cognizable only when the omission results in the denial of a constitutional protection.

         Ex parte Sadberry, 864 S.W.2d 541 (Tex. Crim. App. 1993).

                 Generally, conditions of confinement do not involve constitutional issues. Se(! Meachum v.

         Fano, 427 U.S. 215, 235 n. 7, 96 S. Ct. 2532,49 L. Ed. 2d 451 (1976).

         Speedy Trial

                 Speedy trial claims are not cognizable in post-conviction habeas pro6eedings. Ex parte

         Owenby, 749 S.W.2d 880, 881 (Tex. Crim .. App. 1988) (violation of Speedy Trial Act is non-

         jurisdictional defect which cannot be raised on habeas review).



                                                   FINDINGS OF FACT

                 The Court finds that Applicant has failed to prove that he was entitled to have ltis case heard


         Findings of Fact and Conclusions of Law                                                          Page3
Scanned Aug 06, 2010



         in a "mental illrtess court". The statute cited by Applicant provides that the county may provide for

         such court. It does not, however, state that all cases where a defendant is alleged to be mentally ill

         shall be transferred to that court. Applicant has not proven that he had a mental illrtess which          I
         entitled his case to be transferred for disposition to that Court. Applicant's counsel indicates that

         Applicant was able to communicate with him regarding the case and understood the options for

         disposing of the case.

                 The Court finds that Applicant has failed to prove that he received ineffective:: assistance of

         counsel. Applicant makes no specific allegations of ineffectiveness for counsel to respond to.

         However, counsel has provided an affidavit which sets out his representation in this case.

         Furthermore, Applicant has not stated which court procedures were not followed.

                 With regard to issues three, four and five, the Court finds that Applicant has not raised a

         constitutional issue that is cognizable on habeaS.



                                               CONCLUSIONS OF LAW

                 The Court concludes that Applicant has failed to prove that he was entitled· to have his case

         heard in a "mental illrtess court".

                 The Court concludes that Applicant has failed to prove that he received ineffective assistance

         of counsel. Furthermore, Applic~t has not stated, which court procedures were not followed.

                 With regard to issues three, four and five, the Court concludes that Applicant has not raised

         a constitutional issue that is cognizable on habeas.




         Findings of Fact and Conclusions of Law                                                         Page4
---~-----------~----·------------··-········----·-------       ·----
 Scanned Aug 06, 2010



                                               COURT'S RECQMMENDATION

                     This Court recommends that this writ of habeas corpus be DENIED.

                                                                                                I
                                                   ORDERS OF THE COURT

                     In implementing th~ Court's Finding of Fact and Conclusions of Law, the Cle:rk will:

                      1. Prepare a transcript of papers in this cause and transmit the Court's Order and the Findings

              of Fact and Conclusions of Law, including the judgment and indictment, all plea papers, if any, and

              the Court of Appeals opinion, if any, to the Court of Criminal Appeals as provided by TEx. CODE

              CRIM. PROC. ANN. art. 11.07.

                     2. Send a copy of this Order and the Findings of Fact and Conclusions of Law to the

              Applicant and his counsel, if any, by depositing same in the U.S. Mail.




                                                                                                                        026

              Findings ofFact and Conclusions of Law                                                           Page5